Citation Nr: 0803723	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for posttraumatic para-articular ossification, left 
knee osteoarthritis.

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins, left leg.

3.  Entitlement to a rating in excess of 20 percent for 
varicose veins, right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1953 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's left knee disability is not productive of 
any limitation of extension, lateral instability, or 
subluxation, but there is objective evidence of pain on 
flexion from 130 to 140 degrees.

2.  The veteran's bilateral varicose veins disability is 
productive of persistent edema, but it is not productive of 
eczema, stasis pigmentation, persistent ulceration, or 
massive board-like edema.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
posttraumatic para-articular ossification, left knee 
osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, 
Diagnostic Codes 5256-5263, 5003 (2007).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins, left leg, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).


3.  The criteria for a rating in excess of 20 percent for 
varicose veins, right leg, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating, Left Knee

In October 2004 the veteran filed a claim for an increased 
rating for his service-connected left knee disability.  
According to the veteran, his knee has worsened since his 
last evaluation.  Review of the record shows that he is 
currently assigned a 10 percent rating based on painful 
motion on flexion under the provisions of Diagnostic Codes 
5260-5003.  38 C.F.R. § 4.71a.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007).  Even so, diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a) Diagnostic Code 5257.

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent evaluation is warranted when flexion is 
limited to 30 degrees.  The highest rating of 30 percent if 
warranted when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation when extension is limited to 15 degrees; a 
30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  

Under Diagnostic Code 5003, a rating of 20 percent rating is 
possible upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating can be 
assigned based upon x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; however, 
ratings based on x-ray findings may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA medical records dating from February 2004 show no 
treatment for left knee pain, but do note osteoarthritis 
involving the knee in the Problem List.

In December 2004 the veteran was accorded a compensation and 
pension examination for evaluation of his left knee 
disability.  During the examination the veteran complained of 
pain and instability in his pain, stiffness, swelling, 
instability, give away weakness, instability, locking, 
fatigability, and lack of endurance for ambulation.  Physical 
examination, however, found full extension and flexion of the 
left knee, with painful motion on flexion from 130 to 140 
degrees.  Varus-valgus stress testing was negative, as was 
anterior and posterior cruciate ligament stress testing.  In 
addition, there was no signs of edema, effusion, redness, or 
heat upon physical examination; no ankylosis; and no signs of 
inflammatory arthritis.  There was, however, objective 
evidence upon palpation, and pain was elected upon squatting.  
X-rays confirmed mild chronic osteoarthritic changes of the 
left knee.

Evaluation under Diagnostic Code 5261 is inappropriate since 
he has full extension, but evaluation under Diagnostic Code 
5260 is appropriate since he has pain on flexion from 130 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  
However, the evidence continues to belie a compensable rating 
under Diagnostic Code 5260 since the veteran is able to flex 
his left knee well in excess of the maximum 45 degrees for a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Nevertheless, since left knee symptomatology is commensurate 
with a noncompensable rating under Diagnostic Code 5260, the 
veteran has been granted a 10 percent rating under Diagnostic 
Code 5003 because full flexion is limited by pain.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Although Diagnostic 
Code 5003 also provides for a 20 percent rating based on x-
ray findings of degenerative arthritis, this provision is 
inapplicable since ratings based on x-ray findings may not be 
combined with ratings based on limitation of motion, as is 
the case here.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 
(1).  

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263.  Although Diagnostic 
Code 5256 provides for a rating in excess of 10 percent, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the left knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage had been 
removed or dislocated.  Additionally, there were no objective 
findings of impairment of the tibia and fibula, thus there 
was no basis for a disability rating in excess of 10 percent 
under Diagnostic 5262.  Finally, evaluation under Diagnostic 
Code 5263 is inapplicable since the veteran was not diagnosed 
with genu recurvatum.  38 C.F.R. § 4.71a.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent under Diagnostic Code 5003.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

The assignment of an extra-schedular rating was duly 
considered under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's service-
connected left knee posttraumatic para-articular 
ossification/osteoarthritis has resulted in marked 
interference with his earning capacity beyond that 
contemplated by the assigned evaluation, or that it 
necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the 
veteran's left knee disability is adequately compensated 
under the currently assigned schedular rating.  Referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is thus not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Increased Rating, Varicose Veins, Bilateral Lower 
Extremities

In addition to the foregoing, the veteran seeks an increased 
rating in excess of 20 for varicose veins, each leg.  

A 20 percent rating for varicose veins is warranted when 
there is persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  Id.  A 40 percent rating for varicose veins is 
warranted when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120.  A 60 
percent rating is not warranted unless there is persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  Id.  The highest rating 
of 100 percent is not warranted unless there is massive 
board-like edema with constant pain at rest.  Id.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

VA treatment records dating from February 2004 show treatment 
for symptoms of varicose veins, including inflammation and 
"bilateral non pitting edema."  

In December 2004 the veteran was accorded a compensation and 
pension (C&P) examination.  During the examination he 
complained of pain in both lower extremities and fatigue upon 
ambulation.  He said that his left lower extremity problems 
affected him not only upon ambulation, but while resting.  He 
also reported that he was given stockings for treatment, but 
said that he could not use them due to poor tolerance.  
According to the veteran, his symptoms are relieved by 
elevation.

Physical examination found abundant venues in both ankles 
bilaterally as well as engorged veins at dorsalis pedis 
pulses, the anterior thigh bilaterally, and both 
perimalleolar areas, but there was no eczema, stasis 
pigmentation, hyperpigmentation, ulceration, or massive 
board-like edema.  Arterial duplex study done pursuant to the 
examination found "mild to moderate tibio-peroneal arterial 
calcifications bilaterally, otherwise essentially normal 
arterial study."  Diagnosis was peripheral vascular disease-
veins.

The evidence confirms that the veteran's varicose veins 
disability is productive of persistent edema that is relieved 
by elevation.  Moreover, there is no evidence of any eczema, 
stasis pigmentation, hyperpigmentation, ulceration, or board-
like edema.  In the absence of competent probative evidence 
of stasis pigmentation or eczema, the criteria for a rating 
of 40 percent or higher are not met.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  The assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) was also considered; but 
there is no indication that the veteran's service-connected 
bilateral lower extremity varicose veins disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  Accordingly, the Board finds 
that the impairment resulting from the veteran's varicose 
veins is appropriately compensated under the currently 
assigned schedular rating.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions of the VCAA.  A letter from the RO dated in 
October 2004 satisfied the duty to notify provisions.  The 
veteran was apprised of the information and evidence 
necessary to establish his claims for increased ratings.  He 
was also advised of the evidence that VA would seek to 
provide; and of the information and evidence that he was 
expected to provide.  In addition, he was specifically 
requested to provide "any evidence in [his] possession that 
pertains to [his] claim."  See 38 C.F.R. § 3.159(b)(1).  The 
Board is thus satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the duty to assist, VA treatment records have been 
obtained and associated with the claims file.  The veteran 
was also accorded a C&P joint examination and a C&P veins 
examination in December 2004, the reports of which are of 
record.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 10 percent for posttraumatic para-
articular ossification, left knee osteoarthritis is denied.

A rating in excess of 20 percent for varicose veins, left 
leg, is denied.

A rating in excess of 20 percent for varicose veins, right 
leg, is denied.





______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


